Fourth Court of Appeals
                                       San Antonio, Texas
                                            February 10, 2021

                                          No. 04-20-00587-CV

                            IN RE ANDERSON COLUMBIA CO., INC.

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On December 4, 2020, relator filed a petition for writ of mandamus in this court. After
considering the petition and the mandamus record, this court concludes relator did not show it is
entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX.
R. APP. P. 52.8(a).

        It is so ORDERED on February 10, 2021.



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2021.

                                                      _____________________________
                                                      Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 14-09-30070-MCV, styled Jose Maria Mata, Individually and as Next
Friend of Monica Gabriela Mata and on Behalf of the Estate of Martha Alicia Jimenez-Mata; Juan Gil Mata,
Individually and as Next Friend of Juan Gilardo Mata, Gilberto Mata, Jose Maria Mata Jimenez, and Saira Moreno
v. AECOM USA, INC., TCB, INC., Anderson Columbia Co., Inc., W.S Construction Co., and Bosquez Electric, LLC,
pending in the 293rd Judicial District Court, Maverick County, Texas, the Honorable Maribel Flores presiding.